 Case 6:18-cv-01742-WWB-EJK Document 33 Filed 12/10/18 Page 1 of 12 PageID 174




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    Orlando Division

                           Case Number: 6:18-cv-1742-GAP-TBS

     LYNNE M. GIBSON, Ph. D.,
     f/k/a Lynne M. Gleiber,

           Plaintiff,

     vs.

     JETBLUE AIRWAYS CORP.,

           Defendant.
                                          /

           Plaintiff’s Response to Defendant Jetblue Airways Corporation’s
                      Partial Motion to Dismiss Plaintiff’s Complaint

              Plaintiff, Lynne M. Gibson, Ph.D., responds as follows to Defendant

     Jetblue Airways Corporation’s Partial Motion to Dismiss Plaintiff’s Complaint [DE

     25]:

                               Introduction and Summary

              Defendant’s motion is a two-pronged attack, First, as essentially a

     summary-judgment motion1 directed at a charge of discrimination that was

     sloppily drafted by an employee of the City of Orlando Office of Human




              1
             See, e.g., Bryant v. Rich, 530 F.3d 1368, 1370 (11th Cir. 2008) (In
     prison-rights action, where the threshold issue was a failure to exhaust
     administrative remedies, “[d]efendants filed motions to dismiss, which the
     district court treated as motions for summary judgment.”)



aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 6:18-cv-01742-WWB-EJK Document 33 Filed 12/10/18 Page 2 of 12 PageID 175




 Relations, which, along with the Equal Employment Opportunity

 Commission, to which it transferred the file, neglected to amend the charge

 to reflect that the threatened termination actually occurred January 28,

 2016, even though the EEOC included the termination in its investigation,

 and, Second, a motion to dismiss Dr. Gibson’s hostile environment claims

 as not alleging behaviors that it mistakenly characterized as not being

 “severe and pervasive” enough, Defendant’s Motion, at 2, to create an

 actionable hostile environment.

       Defendant’s motion seeks relief, the granting of which would

 contravene circuit precedent in each instance.

                           Statement of the Facts

 As to the Charge of Discrimination

       Shortly after being hospitalized for five days following an anxiety

 attack that flowed from her direct supervisor, Therese Schmidt, having told

 her that she wanted Dr. Gibson to resign, or she would fire her, DE 1, at 10-

 11, Paragraphs 23-28, Dr. Gibson on November 13 visited the City of

 Orlando Human Relations Office (“HRO”), a deferral agency for the Equal

 Employment Opportunity Commission (“EEOC”), where an intake worker




                                                                   Page 2 of 12
Case 6:18-cv-01742-WWB-EJK Document 33 Filed 12/10/18 Page 3 of 12 PageID 176




 filled out a Charge of Discrimination for her to sign. Gibson Declaration, at

 1, ¶ 2;2,3 Defendant’s Motion, Exhibit A, DE 25-1.

       Shortly following her termination January 26, 2016, DE 1, at 2-4, 6,

 Dr. Gibson telephoned the HRO to ask that her charge be amended, since

 she considered it to be in retaliation for her having filed the November

 charge. Gibson Declaration, at 1, ¶ 5. She was told, however, that she

 would have to contact the EEOC’s Miami office. Id. at ¶ 6. She did contact

 the Miami office, and said that she wanted the charge amended. Id. at ¶ 7.

 She was told, however, that nothing could be done until there was an

 invetigator assigned.   Id. at ¶ 8. That did not happen to September 2017.

 Id. at 2, ¶ 9.

       Nonetheless, the EEOC investigated not only the termination but other

 events that transpired subsequent to Dr. Gibson’s original charge—as

 evidenced by the position statement submitted by Jet Blue’s defense

 counsel’s firm dated December 15, 2016, which was sent to Dr. Gibson for a

 response. Gibson Declaration, at 2, ¶ 10, Attachment 2.




       2
        The Unsworn Declaration of Lynne Gibson, Ph.D., Under Penalty of
 Perjury, Pursuant to 28 U.S.C. § 1746, in Opposition to Defendant’s Motion
 to Dismiss, is appended as Attachment 1.
       3
         Bryant, 530 F.3d at 1374, citing Wyatt v. Terhune, 315 F.3d 1108,
 1119-20 (9th Cir. 2003) (“Instances exist — such as those involving
 jurisdictional issues — when judges may resolve factual questions. One such
 instance is when a judge must decide a motion to dismiss for failure to
 exhaust nonjudicial remedies.”)

                                                                   Page 3 of 12
Case 6:18-cv-01742-WWB-EJK Document 33 Filed 12/10/18 Page 4 of 12 PageID 177




      Dr. Gibson did a point-by-point written reply. Gibson Declaration, at

 2, ¶11; Attachment 3.

      Dr. Gibson has requested a copy of the EEOC file, but has yet to

 receive it. Gibson Declaration, at 2, ¶ 12; Attachment 4.

 As to the Hostile Environment

      The allegations supporting Dr. Gibson’s claims of a hostile environment

 at set forth in the Complaint for Damages and Injunctive Relief—Jury Trial

 Demanded, DE 1, at Paragraphs 1, 12-33 and 37(a)-(e).

                         Governing Legal Principles

 As to the Charge of Discrimination

      Realizing that pro se discrimination litigants should not suffer from

 their own lack of legal acumen, of for the mistakes of the EEOC, the courts

 long ago adopted rules of lenity towards the administrative process that

 ensures both that victims of employment discrimination get access to courts

 and that employers get fair warning to defend themselves, or even to

 resolve matters pre-suit, through the EEOC’s conciliation mechanism.

      Thus, as stated in the seminal Sanchez v. Standard Brands, Inc., 431

 F.2d 455 (5th Cir. 1970):4

            Mindful of the remedial and humanitarian underpinnings of Title
      VII and of the crucial role played by the private litigant in the statutory


      4
        In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981)
 (en banc), the Court of Appeals for the Eleventh Circuit held that all
 decisions handed down by the former Fifth Circuit before the close of
 business on September 30, 1981, are binding precedent in the Eleventh
 Circuit.

                                                                   Page 4 of 12
Case 6:18-cv-01742-WWB-EJK Document 33 Filed 12/10/18 Page 5 of 12 PageID 178




       scheme, courts construing Title VII have been extremely reluctant to
       allow procedural technicalities to bar claims brought under the Act.
       Consequently, courts confronted with procedural ambiguities in the
       statutory framework have, with virtual unanimity, resolved them in
       favor of the complaining party.

 Id. at 460-61.

       Thus,

       One, an employment-discrimination plaintiff’s complaint “may

 encompass any kind of discrimination like or related to allegations contained

 in the charge and growing out of such allegation during the pendency of the

 case before the Commission,” Sanchez, 431 F.2d at 466, quoting King v.

 Georgia Power Co., 295 F. Supp. 943, 947 (N.D. Ga. 1968). “In other

 words, the ‘scope’ of the judicial complaint is limited to the ‘scope’ of the

 EEOC investigation which can reasonably be expected to grow out of the

 charge of discrimination.” Id.

       Two, no particular form is needed for a charge of discrimination. “[A]

 “filing is deemed a charge if the document reasonably can be construed to

 request agency action and appropriate relief on the employee's behalf,” Fed.

 Express Corp. v. Holowecki, 552 U.S. 389, 404 (2008). The EEOC’s current

 regulation on “[c]ontents of charge; amendment of charge,” 29 C.F.R. §

 1601.12 specifies that “a charge is sufficient when the Commission receives

 from the person making the charge a written statement sufficiently precise

 to identify the parties, and to describe generally the action or practices

 complained of. . . .”




                                                                     Page 5 of 12
Case 6:18-cv-01742-WWB-EJK Document 33 Filed 12/10/18 Page 6 of 12 PageID 179




       Three, charges can be amended at any time “to clarify and amplify

 allegations made therein, and such amendments relate back to the original

 filing date,” and may even be amended to “alleg[e] additional acts

 constituting unlawful employment practices not directly related to or growing

 out of the subject matter of the original charge,” if done in a timely fashion,

 Sanchez, 431 F.2d at 458, quoting 29 C.F.R. § 1601.11 (1970).5

       Four, deadlines can be expanded to accommodate delays caused by

 “‘such fortuitous variables as workload, mistakes, or possible lack of

 diligence of EEOC personnel.’” Franks v. Bowman Transportation Company,

 495 F.2d 398, 405 (5th Cir. 1974), quoting Beverly v. Lone Star Lead

 Construction Corp., 437 F.2d 1136 (5th Cir. 1971).

 As to the Hostile Environment

       A claim for hostile environment arises when others in the workplace

 seek effectively to make someone’s life—based on that person’s being within

 a protected category or engaging in protected activity—so miserable that if

 effects a term or condition of his or her employment.




       5
       The current version of the EEOC Regulation, 29 C.F.R. § 1601.12(b),
 provides, in pertinent part:

       A charge may be amended . . . . to clarify and amplify allegations
       made therein. Such amendments and amendments alleging additional
       acts which constitute unlawful employment practices related to or
       growing out of the subject matter of the original charge will relate
       back to the date the charge was first received. . . .



                                                                    Page 6 of 12
Case 6:18-cv-01742-WWB-EJK Document 33 Filed 12/10/18 Page 7 of 12 PageID 180




       The phrase “hostile environment” is often associated with gross sexual

 misbehavior, see, e.g., Faragher v. City of Boca Raton, 111 F.3d 1530, 1541

 (11th Cir. 1997)(en banc), reversed, 524 U.S. 775 (1998), Barkett, J.,

 dissenting (“an employer cannot insulate itself from liability by abandoning

 its employees in a remote location to be supervised by someone who makes

 their work lives miserable by offensive touching and an atmosphere of

 sexually offensive comments, suggestions and innuendo”). Sometimes it

 manifests in management’s “frequently ma[king] flagrant, revolting, and

 insulting racially derogatory remarks towards and in the presence of blacks.”

 E.E.O.C. v. Beverage Canners, Inc., 897 F.2d 1067, 1068 (11th Cir. 1990).

 Sometimes it is accomplished by supervisors’ letting an older worker know

 that his “days are numbered,” that his “life’s over with” and that he is “going

 to be brought up on more charges” to the extent that a co-worker would

 testify that one of the bosses was “trying to make ‘Terry's life so miserable

 he would quit.’” Terry v. Ashcroft, 336 F.3d 128, 152 (2d Cir. 2003)

 (reversing summary judgment against Immigration and Naturalization

 Service special agent). Sometimes it is done by bullies making life

 miserable for employees who blow the whistle. See, e.g., Gowski v. Peake,

 682 F.3d 1299 (11th Cir. 2012) (affirming jury verdict for a retaliatorily

 hostile-environment at a Veterans Administration hospital):

       Gowski and Zachariah were targeted with a campaign to force them to
       resign by limiting their privileges and their access to positions within
       the hospital. They were removed from committees and projects,




                                                                   Page 7 of 12
Case 6:18-cv-01742-WWB-EJK Document 33 Filed 12/10/18 Page 8 of 12 PageID 181




       prohibited from conducting research, reassigned to different wards,
       and given low proficiency ratings.

 682 F.3d at 1313-14. In other words, an actionable hostile-environment can

 take many forms.

       Uniformity is not necessary. To be actionable, the behavior directed at

 someone in a protected category, such as age, see, e.g., EEOC v. Massey

 Yardley Chrysler Plymouth, Inc., 117 F.3d 1244, 1247 (11th Cir. 1997)

 (“controller and general manager at the dealership, in particular, began

 making demeaning, age-related comments on a daily basis about her

 physical and mental condition”), simply must be “sufficiently severe or

 pervasive to alter the conditions of the victim’s employment and create an

 abusive working environment.” Gowski, 682 F.3d at 1311, quoting Harris v.

 Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (emphasis supplied).

       And even through federal and state employment-discrimination law

 “comes into play before the harassing conduct leads to a nervous

 breakdown,” Harris, 510 U.S. at 22, just because a victim might experience

 such a reaction not only would not take the harassment out of the realm of

 being actionable, but it clearly would satisfy the subjective part of the test.

       The objective test for pervasiveness can be satisfied by the frequency

 of occurrences over a short period of time. See, e.g., Miller v. Kenworth of

 Dothan, Inc., 277 F.3d 1269, 1276 (11th Cir. 2002) (three to four

 utterances of racial slurs daily towards a Mexican-American employee by a




                                                                     Page 8 of 12
Case 6:18-cv-01742-WWB-EJK Document 33 Filed 12/10/18 Page 9 of 12 PageID 182




 co-worker satisfies pervasiveness test); Johnson v. Booker T. Wash.

 Broadcasting Service, 234 F.3d 501, 509 (11th Cir. 2000) (“roughly fifteen

 separate instances of harassment over the course of four months”);

              Applying the Law to the Facts in the Case at Bar

       Following several months of intense I-don’t-want-you-here behavior

 directed at a black, 52-year-old Ph.D. by her 30-something supervisor,

 Lynne Gibson, Ph.D., actually did have a nervous breakdown, or at least the

 beginning of one.

       Therese Schmidt’s behavior towards Dr. Gibson was different than that

 which she directed at her otherwise all white, substantially younger staff.

 Her constant criticisms of Dr. Gibson were bogus—and perhaps even

 contrived.

       As a whole, that constituted an objectively “severe or pervasive,”

 Harris, hostile environment that impacted the terms and conditions of Dr.

 Gibson’s employment. Then, when Ms. Schmidt could not drive Dr. Gibson

 out, she fired her—characterizing Dr. Gibson as being less competent than

 the substantially younger other employees who had not even mastered the

 rudimentary skills of analytics that Dr. Gibson taught at the university level.

       That stated a claim for age discrimination and hostile environment

 under both the Age Discrimination in Employment Act and the Florida Civil

 Rights Act of 1992.




                                                                    Page 9 of 12
Case 6:18-cv-01742-WWB-EJK Document 33 Filed 12/10/18 Page 10 of 12 PageID 183




        Dr. Gibson filed a charge of discrimination with an EEOC deferral

 agency, so it was the agency, not Dr. Gibson who authored the charge.

 When she was fired, she got bounced from agency-to-agency, intake person

 to investigator, when she tried to amend it. But finally did get a copy of

 JetBlue’s position statement and responded to it in detail prior to the EEOC’s

 closing its investigation.

        Under EEOC regulations, as interpreted by Holowecki, her written

 response qualifies by a charge that could be filed within an expanded time

 frame under both Frank and Sanchez.

        In summary, Dr. Gibson suffered both hostile-environment and

 tangible-detriment discrimination under both the ADEA and the FCRA, she

 timely filed a charge of discrimination and she should now be allowed to

 litigate it.

                                  Conclusion

        Based on the authorities cited and the arguments presented, plaintiff,

 Lynne M. Gibson, Ph.D., respectfully requests this Court to deny Defendant

 Jetblue Airways Corporation's Partial Motion to Dismiss Plaintiff's Complaint

 [DE 25], and to grant such other and further relief as is just.




                                                                   Page 10 of 12
Case 6:18-cv-01742-WWB-EJK Document 33 Filed 12/10/18 Page 11 of 12 PageID 184




                                    Respectfully Submitted,

                                    s/ William R. Amlong
                                    WILLIAM R. AMLONG
                                    Florida Bar No. 470228
                                    WRAmlong@TheAmlongFirm.com
                                    KAREN COOLMAN AMLONG
                                    Florida Bar No: 275565
                                    KAmlong@TheAmlongFirm.com
                                    JENNIFER DALEY
                                    Florida Bar No. 856436
                                    JDaley@TheAmlongFirm.com

                                    AMLONG & AMLONG, P.A.
                                    500 Northeast Fourth St., Second Floor
                                    Fort Lauderdale, Florida 33301
                                    (954) 462-1983 / 523-3192 Fax

                                    Attorneys for the Plaintiff,
                                         Lynne M. Gibson, Ph.D.,
                                         f/k/a Lynne M. Gleiber


                           Certificate of Service

       I HEREBY CERTIFY that a true and correct copy of the foregoing has
 been filed using the ECF function of United States District Court for the
 Middle District of Florida and thereby has been distributed to all of the
 parties and counsel of record in this matter.

                                         /s/  William R. Amlong
                                         WILLIAM R. AMLONG




                                                               Page 11 of 12
Case 6:18-cv-01742-WWB-EJK Document 33 Filed 12/10/18 Page 12 of 12 PageID 185



                                                             Service List

 WILLIAM R. AMLONG                                                             JESSICA T. TRAVERS
 Florida Bar No.: 470228                                                       Florida Bar Number: 18129
 WRAmlong@TheAmlongFirm.com                                                    jessica.travers@akerman.com
 KAREN COOLMAN AMLONG                                                          AKERMAN LLP
 Florida Bar No.: 275565                                                       50 North Laura Street, Suite 3100
 KAmlong@TheAmlongFirm.com                                                     Jacksonville, FL 32202
 AMLONG & AMLONG, P.A.                                                         (904) 798-3700
 500 N.E. Fourth St., Second Floor
 Fort Lauderdale, Florida 33301                                                RAYMOND J. BERTI
 (954) 462-1983 / 523-3192 Fax                                                 New York Bar Number: 5207782
                                                                               raymond.berti@akerman.com
 Attorneys for the Plaintiff,                                                  666 Fifth Avenue, 21st Floor
      Lynne M. Gibson, Ph.D.,                                                  New York, New York 10103
      f/k/a Lynne M. Gleiber                                                   (212) 880-3800

                                                                               Attorneys for the Defendant,
                                                                                    JetBlue Airways Corp.

 C:\Users\yharris\Desktop\__Client Folders\Gibson\181208 Response to Mot on to Dismiss (1).wpd




                                                                                                    Page 12 of 12
